Title: General Orders, 27 April 1781
From: Washington, George
To: 


                        
                             Friday April 27th 1781
                            Parole 
                            Countersigns 
                        
                        Congress having been pleased to set apart and appoint Thursday the 3d of May next for fasting humiliation and
                            prayer the General enjoins a strict obedience to it in the Army and calls upon the Chaplains thereof to prepare discourses
                            suitable to the occasion.
                        All duties of Fatigue are to cease on that day.
                    